Citation Nr: 1509398	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  13-04 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for post traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a left shoulder disability. 

3.  Entitlement to service connection for a left hip disability.   

4.  Entitlement to service connection for a bilateral knee disability. 

5.  Entitlement to service connection for residuals of five cracked ribs. 

6.  Entitlement to service connection for cerebral concussion and headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to February 1974.     

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2012 and August 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In May 2014, the Veteran testified at a videoconference hearing held before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran served on active duty from April 1962 to February 1974.       

2.  Prior to promulgation of a decision, the Board was notified that the Veteran had died on October [redacted], 2014.      



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran in this case died during the pendency of the appeal.  As a matter of law, an appellant's claim does not survive his death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2014).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title..."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO where the claim originated (listed on the first page of this decision). 


ORDER

The appeal is dismissed.



____________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


